Hughes, J., (after stating the facts.) It appears from the record in this case that the only error complained of by appellants is that the court allowed appellee to prove a good character by witness McKennon and others. There is nowhere . in the record any testimony which reflects upon either the truth, honesty, or morality of appellee, J. S. Armstrong; and since he was the plaintiff in the trial below, and was presumed in law to have a good character, until it was attacked or impeached, and since there was no evidence of bad character, and nothing before the court or jury which put his character in issue, was it error to allow witness McKennon and others to testify as to his good character? The law credited him with having a good reputation, until that reputation was assailed. Evidence of character is not admissible in civil suits to rebut imputations of fraud or misconduct. Boardman v. Woodman, 47 N. H. 136, and cases cited. Such evidence is in general confined to criminal prosecutions involving the question of moral turpitude. The case of Ruan v. Perry, 3 Caines, 120, cited by counsel for appellee to the contrary is exploded by later authorities. Gough v. St. John, 16 Wendell, 646, and cases cited. In the case last cited it is said: “But where a civil action is brought for an injury to property, though the injury was legally criminal, and involved moral turpitude, in so much that, on an indictment, character would be obviously receivable, there is no authoritative case save Ruan v. Perry, which favors its admissibility.” The case of Simpson v. Westenberger, 28 Kas. 756, is directly in point, and holds that, in a case like the one at bar, evidence of good character is not admissible. This is a civil action, and the character of the appellee was not put in issue in the action, and the defendant relied solely upon the facts shown in evidence to support his contention. We are of the opinion that the admission of this evidence was improper, the character of the appellee not having been put in issue or impeached. Pratt v. Andrews, 4 N. Y. 493. When error not prejudicial. But, while it was error to admit this evidence, and while there is evidence from which the jury might have found fraud upon the part of N. B. Armstrong, there is no proof that the appellee, J. S. Armstrong, participated in his fraud. On the other hand, the evidence shows that J. S. Armstrong bought the goods, accounts, etc., in controversy, in good faith, to realize a just debt owing to him by N. Ey. Armstrong; that he .paid a fair price, and that the goods were insufficient to pay his debt; and that he delivered up the notes of N. Ey. Armstrong, and credited him on his account against him, — in other words, paid for the goods and choses in action, and took immediate possession and control of them. We dó not believe the jury could have found otherwise than they did, had the evidence as to appellee’s good character not been admitted. We are therefore of the opinion that, though it was error to admit this in evidence, its admission was not prejudicial, and therefore not reversible error. The judgment is affirmed.